t c memo united_states tax_court perry goldman and sandra goldman petitioners v commissioner of internal revenue respondent docket no 14639-02l filed date perry goldman and sandra goldman pro sese leonard t provenzale for respondent memorandum opinion gerber judge respondent in a motion filed on date moved for summary_judgment on the question of whether he may proceed with the collection process with respect to petitioners respondent alleges that the sec_6330 prerequisites have been met and that he should be allowed to proceed with collection of petitioners’ assessed and outstanding tax_liabilities petitioners’ objection to respondent’s motion was presented at a hearing on date petitioners contend that there was an abuse_of_discretion because respondent’s appeals officer refused to discharge or release the federal_tax_lien notice of which has been filed with respect to certain real_property petitioners resided in florida at the time they filed their petition background petitioners’ and income_tax returns were examined and respondent determined income_tax deficiencies in each year petitioners petitioned this court with respect to the and years and eventually entered into an agreed decision that was entered on date with respect to the year petitioners attempted to petition this court but the matter was dismissed for lack of jurisdiction based on these events petitioners’ and income_tax deficiencies were assessed respondent sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date advising that a notice_of_federal_tax_lien had been filed on date prior to the filing of the notice petitioners submitted several offers-in-compromise with respect to doubt as to collectibility of the outstanding assessments the offers were rejected because it was determined that petitioners were able to pay the outstanding liabilities in full petitioners’ requested hearing under sec_6320 and sec_6330 was held on date and again petitioners offered to compromise due to lack of collectibility in a date letter respondent’s appeals officer rejected petitioners’ offer on the grounds that petitioners were capable of payment in full the appeals officer’s conclusion was based on information that petitioners had purchased real_property in fort pierce florida for dollar_figure on date and that the same property was quitclaimed to petitioners’ son craig goldman on date for dollar_figure petitioners contend that the fort pierce realty was actually in their son’s name as well as their own since the purchase in petitioners further contend that respondent should have discharged or released the lien as it relates to that realty and accepted their offer to compromise discussion respondent seeks summary_judgment with respect to whether he may proceed to collect certain outstanding tax_liabilities against petitioners rule provides for summary_judgment for part or all of the legal issues in controversy if there is no genuine issue as to any material fact 98_tc_518 affd 17_f3d_965 7th cir in that regard summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 there remains no genuine issue as to any material fact in this case petitioners had the opportunity to contest the underlying merits of their and income_tax deficiencies accordingly our review is limited to the administrative determination for abuse_of_discretion sec_6330 114_tc_604 petitioners allege an abuse_of_discretion by respondent due to the fact that the appeals officer rejected petitioners’ dollar_figure offer_in_compromise that decision was made based on information available to respondent showing that petitioners owned real_property in fort pierce florida which was sufficient in value to satisfy all outstanding tax_liabilities petitioners contend in effect that their son was the true owner of the fort pierce realty and that in some manner petitioners were nominees and not true owners petitioners however provided no evidence to respondent to verify or substantiate their contention conversely respondent provided evidence to petitioners showing that they were the sole owners of the subject realty at the time the government’s assessments were made and the federal_tax_lien arose under the circumstances petitioners have not shown an abuse_of_discretion by respondent in refusing to accept their offer-in-compromise in addition respondent has in all other respects complied with the requirements of sec_6320 and sec_6330 so as to be entitled to proceed with collection of petitioners’ outstanding tax_liabilities for and to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment
